DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/04/2021 has been entered.
Response to Amendment
This action is in response to the amendments filed on 10/04/2021.  Claims 1, 3, 5, 10, 14, and 18 have been amended.  Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 3, and 5, the limitation "wherein, during the generating, the inter-application interface of the location manager exposes database capabilities of the location manager to the marketing media builder" is indefinite.  It is unclear what the action of “exposing” is in the context of the claims.  As such, the metes and bounds of the claims are unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 10, 11, 13, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orner (US 2008/0147553) in view of Poirier (US 2015/0301766) and Cheung (US 5,175,854).
Regarding claim 1, Orner discloses a method for producing location –specific print media for a multi-outlet enterprise, the method comprising:
Providing, by a marketing media builder, a set of print media design templates for the multi-outlet enterprise, wherein the templates include variable data fields.  Orner discloses importation of ad templates with customizable areas (Paras. [0016]-[0017]).
Orner also discloses maintaining, by a location manager, a database containing outlet-specific sets of location-specific information for populating, on a location specific basis, the variable data fields of the set of print media design templates for the multi-outlet enterprise.  Orner discloses a database containing location data that is to be used for location-specific versions of advertisements (Paras. [0017], [0037]).
Orner also discloses performing, by a print-on-demand order management system, the steps of:
Receiving a request for generating a print job specifying the print quality image file from the marketing media builder.  Orner discloses initiating a print order by uploading a print manifest file (Para. [0040]).
Orner also discloses generating, by the marketing media builder in response to a request identifying a template and a particular location, a print quality image file by populating the variable form fields with variable data for the particular location that is acquired by the marketing media builder from the location manager.  Orner discloses the use of location data (i.e. variable data) in location-specific versions of advertisements (i.e. print quality image file) (Para. [0037]).  Orner also discloses the uploading of said location data.  However, Orner does not disclose that the location data is acquired via a media builder application program interface (API) of the location manager that provides an inter-application interface of the location manager.  Cheung teaches a system that features a parent application that includes a parent-child interface that is used to form an inter-application interface system for communication with a child application (see at least Col. 1, Lines 64-68 and Col. 2, Lines 1-17 and 52-65). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Orner to utilize an inter-application interface system as taught by 
Orner does not disclose:
Receiving a request for a particular output form for printing a physical rendering of the print quality image, and
Issuing instructions and data to a physical print media printer to render physical print media output according e print quality image file and the particular output form.
Poirier teaches the selection of printing settings that include paper size and media type (i.e. output form), as well as the selection of images for printing (Para. [0037]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Orner to print images based on selected options as taught by Poirier since it would allow a user of the system a measure of control over the printed media.
Orner also does not disclose wherein, during the generating, the inter-application interface of the location manager exposes database capabilities of the location manager to the marketing media builder.  In light of the 112 rejection, Cheung teaches this limitation.  Cheung teaches an inter-application interface system (see at least Col. 1, Lines 64-68 and Col. 2, Lines 1-17).  The Examiner asserts that since the combined system of Orner and Cheung features the importation of data from a database via an inter-application interface, that the system “exposes” database capabilities (ex. capability to store/transfer data).  It would have been obvious to one of ordinary skill in the art at the time of invention 
Claims 3 and 5 feature limitations similar in scope to claim 1 and are therefore rejected using the same rationale.
Regarding claim 7, Orner discloses the non-transitory computer-readable medium of claim 5, wherein the database of the location manager supports an extensible set of outlet-specific information types.  Orner discloses a database containing location data that is to be used for location-specific versions of advertisements, wherein the location data includes geographic location, preferred delivery means, etc. (specific information types) (Paras. [0017], [0037]).
Claims 11 and 15 feature limitations similar to those of claim 7 and are therefore rejected using the same rationale.
Regarding claim 9, Orner discloses the non-transitory computer-readable medium of claim 5, wherein the location manager comprises a presentation layer supporting client-specific editor interfaces for specifying sets of location-specific information.  Orner discloses an interface in which users may select print manifest data to be used in location specific ads (Fig. 5, Paras. [0036], [0040])
Claims 13 and 17 feature limitations similar to those of claim 9 and are therefore rejected using the same rationale
Regarding claim 10, in light of the 112 rejection above, Orner discloses the non-transitory computer readable medium of claim 5, wherein the inter-application interface of the location manager enables transfer of location-specific information for incorporation into elements within the physical print media output in accordance with database commands issued by the marketing media builder to a database server.  Orner discloses an interface in which users may select print manifest data to be used in location specific ads, wherein the manifest data is contained in a database (Fig. 5, Paras. [0017], [0036], [0039],[0040])
Claims 14 and 18 feature limitations similar to those of claim 10 and are therefore rejected using the same rationale.

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orner (US 2008/0147553) in view of Poirier (US 2015/0301766) and Cheung (US 5,175,854), and in further view of Silverstein (US 2014/0143252)
Regarding claim 2, Orner, Poirier, and Cheung do not disclose the method of claim 1 wherein the sets of location-specific information include a user-modifiable variable data element that specifies a required approval prior to storing in the database wherein the method further comprises performing, by the location manager, the further steps of:
Receiving a proposed request including a proposed change to a value of the user-modifiable variable data element;
Coordinating, via electronic message transactions, obtaining the required approval, and
Entering, after obtaining the required approval, the proposed change to the value of the user-modifiable variable data element.
 Silverstein teaches new data that requires approval, prior to being saved to a Data Store, and updating the data in the Data store with the new data after the user’s approval (Paras. [0148]-[0149]).  It would have been obvious to one of ordinary 
Claims 4 and 6 feature limitations similar in scope to those of claim 2 and are therefore rejected using the same rationale.

Claims 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orner (US 2008/0147553) in view of Poirier (US 2015/0301766) and Cheung (US 5,175,854), and in further view of Blumberg (US 2016/0247221)
Regarding claim 8, Orner, Poirier and Cheung do not disclose the non-transitory computer-readable medium of claim 7 wherein the extensible set of outlet-specific information types includes a data type taken from the group consisting of: an hours of operation, and a set of prices.  Blumberg teaches a database containing location-centric information regarding business locations that includes prices and operating hours (Para. [0052]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Orner, Poirier, and Cheung to feature the information taught by Blumberg since it would allow for the obtaining of information about a particular location (Para. [0004]).
Claims 12 and 16 feature limitations similar to those of claim 8 and are therefore rejected using the same rationale.
  Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but are not persuasive.  As explained in the body of the rejection above, the cited prior art was found to teach the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAM REFAI/Primary Examiner, Art Unit 3681